Appellant's motion relates to our refusal to consider many of his bills of exception. He recognizes the correctness of the requirements as to bills stated in the original opinion, but insists the ones not considered are not subject to the vice pointed out. In view of such contention we have again examined them and regret that we cannot agree with him. The trial judge nowhere certifies to the truth of the matters complained of; they are only stated as objections. (See Sec. 209, Branch's Ann. PP.C.) Neither can we agree to the proposition that the bills are so worded as to require us to examine the statement of facts in aid thereof. (See Sec. 213, Branch's Ann. P.C.) The authorities collated under said section present the exception to the rule that this court will not ordinarily refer to the statement of facts in aid of a bill. Nothing in the record brings the bills in this case within the exception.
The motion for rehearing will be overruled.
Overruled.